Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 1 of 24

E-FILED 2021 JAN 04 4:17 PM POLK - CLERK OF DISTRICT COURT

IN THE IOWA DISTRICT COURT FOR POLK COUNTY

MIRANDA NICOLAT,

Plaintiff, Case No, LACL149520

 

VS,

LUKE HASTIE; CHAD NICOLINO; ORIGINAL NOTICE
DANA WINGERT; and CITY OF DES
MOINES, IOWA,

Defendants.

 

 

TO THE ABOVE-NAMED DEFENDANT:

You are notified that a petition has been filed in the office of the clerk of this court
naming you as a defendant in this action. A copy of the petition (and any documents filed with
it} is attached to this notice. The law firm representing the Plaintiff is The Law Offices of
Benjamin K. Lynch, PLC located at 8550 Hickman Road, Clive, lowa 50325. That firm’s
phone number is (515} 276-3921 and facsimile number is (515) 276-2634,

You must serve a motion or answer within twenty (20) days after service of this original
notice upon you and, within a reasonable time thereafter, file your motion or answer with the
Clerk of Court for Polk County, at the county courthouse in Des Moines, Iowa. If you do not,
judgment by default may be rendered against you for the relief demanded in the petition.

Please be advised that this case has been filed in a county that utilizes electronic filing.
For general rules and information regarding electronic filing requirements, including rules
regarding the protection of personal information in court filings, consult Iowa Court Rules
Chapter 16.

If you require the assistance of auxiliary aids or services to participate in court because
of a disability, immediately call your district ADA coordinator at (515) 286-3394, If you are
hearing impaired, call Relay lowa TTY at (800) 735-2942,

IMPORTANT: YOU ARE ADVISED TO SEEK LEGAL ADVICE AT ONCE TO
PROTECT YOUR INTERESTS

   

   

“EXHIBIT

 
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 2 of 24

E-FILED 2021 JAN 06 7:21 AM POLK - CLERK OF DISTRICT COURT

STATE OF IOWA JUDICIARY caso, LACL149520
counfy Polk

case Tile MIRANDA NICOLAI V CITY OF DES MOINES

THIS CASE HAS BEEN FILED IN A COUNTY THAT USES ELECTRONIC FILING.
Therefore, unless the attached Petition and Original Notice contains a hearing dale for your appearance, or unless you cbtain an
exemption from the court, you must file your Appearance and Answer electronically.

You must register through the lowa Judicial Branch website at hitp:/Awww.iowacouris. slate ja. us/Efile and obtain a fog in and
password for {he purposes of filing and viewing documenis on your case and of receiving service and notices from the court.

FOR GENERAL RULES AND INFORMATION ON ELECTRONIC FILING, REFER TO THE IOWA COURT RULES CHAPTER
16 PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT MANAGEMENT SYSTEN:
hip van. jowacourts. slate. ia. us/Efile

 

FOR COURT RULES ON PROTECTION OF PERSONAL PRIVACY IN COURT FILINGS, REFER TO DIVISION VI OF IOWA
COURT RULES CHAPTER 16: hip:/Mwww.lowacourls state. ja us/Efile

 

 

Scheduled Hearing:

 

If you require the assistance of auxiliary aids or services to participate in court because of a disability, immediately call your district
ADA coordinator at (515) 286-3394 . (If you are hearing impaired, call Relay lowa TTY at 1-800-735-2942.)

Date lssued 01/06/2021 07:21:18 AM

 

District Clerk of Polk County

/sf Christy Wagner

 
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 3 of 24

E-FILED 2021 JAN 04 1:17 PM POLK - CLERK OF DISTRICT COURT

IN THE LOWA DISTRICT COURT FOR POLK COUNTY

MIRANDA NICOLAL,
LACL149520

 

Plaintiff, Case No.

¥S,

LUKE HASTIE; CHAD NICOLINO; PETITION AT LAW and JURY DEMAND
DANA WINGERT; and CITY OF DES ,
MOINES, IOWA,

Defendants.

 

 

COME NOWS the Plaintiff, Miranda Nicolai, by and through her attorney, Benjamin K.

Lynch, and for her causes of action, respectfully states the following:

PARTIES
1. Plaintiff Miranda Nicolai was a resident of Monroe County, Iowa at all times
relevant to the events complained of herein.
2, Defendant Luke Hastie is believed to be a citizen and resident of Towa and was

employed as a law enforcement officer with the City of Des Moines Police Department. At all
times material hereto, the actions and omissions of Defendant Luke Hastie were made under the
color of authority and law as a law enforcement officer for the Des Moines, Iowa Police
Department. He is sued in his official and individual capacities.

3. Defendant Chad Nicolino is believed to be a citizen and resident of lowa and was
employed as a law enforcement officer with the City of Des Moines Police Department. At all
times material hereto, the actions and omissions of Chad Nicolino were made under the color of
authority and law as a law enforcement officer for the Des Moines, Iowa Police Department. He
is sued in his official and individual capacities.

4, Defendant Dana Wingert is believed to be a citizen and resident of Iowa and was

 

 

 
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 4 of 24

E-FILED 2021 JAN 04 1:17 PM POLK - CLERK OF DISTRICT COURT

employed as the Chief of Police of the City of Des Moines Police Department. At all times
material hereto, Defendant Wingert’s actions and/or omissions were made under the color of
authority as the Chief of Police. He is sued in his official and individual capacities.
5. Defendant City of Des Moines, lowa is a municipal corporation organized and
authorized to operate under the laws of Iowa and is located at 400 East First Street, Des Moines,
Polk County, Iowa. Defendant City is responsible for maintaining and operating the Des Moines

Police Department.

JURISDICTION AND VENUE

6. Yenue is proper in the District Court for Polk County pursuant to lowa Code §
669.4(1) as the district in which Plaintiffresides and/or in which the acts and omissions complained
of occurred,

7. Subject matter jurisdiction of the District Court for Polk County is proper pursuant
to Iowa Code § 602.6101.

8. The amount in controversy exceeds the jurisdictional amount.

GENERAL FACTUAL ALLEGATIONS

9, The disproportionate and excessive use of force against Black individuals by police
officers in the United States is a well-documented, systemic problem. There is a more general, but
equally troubling, problem with disproportionate law enforcement against Black individuals.

10, lowa—and Des Moines specifically——are not immune to these problems, which
have been extensively documented by local news media.

I. On Monday, May 25, 2020, a Minneapolis police officer brutally murdered George
Floyd, an unarmed and non-resisting Black man, by kneeling on his neck for at least eight minutes

and forty-six seconds, while other police stood by and allowed it to happen.

 

 
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 5 of 24

E-FILED 2021 JAN 04 1:17 PM POLK - CLERK OF DISTRICT COURT

12. Tn the aftermath of Mr, Floyd’s murder, hundreds of thousands of people assembled
throughout the United States to protest police brutality andsystemic racism.

13. Ms. Nicolai participated in one such protest the evening of May 30, 2020.

14. Ms. Nicolai assembled downtown near East Ist Street and Court Avenue
in downtown Des Moines, Iowa at approximately 8:00pm

15. At approximately the same time, Ms. Nicolai observed police purposefully corner
and mace a protestor without warning or justification.

16. Shortly thereafter, police drove through the assembly, and would have ran over Ms,
Nicolai had she not jumped cut of the way

17. At approximately 10:00pm Ms. Nicolai marched with local citizens to the
State Capitol which was occupied by police in riot gear.

18, Though the group of the protesters at the Capitol were peacefully protesting and not
engaged in any Hlegal activity, police deployed multiple canisters of tear gas into the crowd.

19, Ms. Nicolai was affected by the tear gas, which burned her eyes, and she needed
assistance from on-site medics in rinsing them out.

20. Ms. Nicolai observed police pepper-spraying individuals who were violating no
laws, were not being violent or threatening, and who were not assembled with others who may
have been breaking the law.

21. The group continued their peaceful demonstration from the State Capital to Court
Avenue in Downtown Des Moines, Iowa at approximately 11:30pm. The scene remained peaceful
until approximately 2:37 a.m. when dozens of police arrived on Court Avenue in response to
individuals who were breaking into Hy-Vee.

22, Ms, Nicolai immediately decided to leave downtown and head home.

 

 
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 6 of 24

E-FILED 2021 JAN 04 71:17 PM POLK - CLERK OF DISTRICT COURT

23, Ms. Nicolai was not near [y-Vee or associated with any of the individuals were
vandalizing it.
2A, Upon information and belief, when police arrived, the individuals who were

breaking into Hy-Vee immediately dispersed.

25, By this time, there were no individuals unlawfully assembled near the Court Avenue
bar area.
26. As Ms. Nicolai attempted to leave, approximately twenty police officers

purposefully entrapped Ms. Nicolai and approximately ten other individuals in an alley.

27, Upon information and belief, none of those approximately twenty officers had their
body camera activated, in violation of Des Moines Police Department policy.

28. Law enforcement from both exits of the alley were shouting contradictory
commands including “disperse” and “stop” while others began charging her.

29. As Ms. Nicolai began to disperse as directed, an unidentified police officer sprayed

mace at and violently tackled her.

30, Ms. Nicolai immediately experienced severe pain in her hip and shoulder.

31, Ms. Nicolai was violating no laws.

32. Ms. Nicolai was not being violent or threatening.

33. Ms. Nicolai was not assembled with any persons who were acting in a violent
manner,

34. Ms, Nicolai was not in the immediate vicinity ofa riot or an unlawful assembly.

35. There was no probable cause to arrest Ms. Nicolai for any crime.

36. Ms. Nicolai was not resisting and repeatedly stated, “I am not resisting” and “please

don’t shoot.”

 

 
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 7 of 24

E-FILED 2021 JAN 64 1:17 PM POLK - CLERK OF DISTRICT COURT

37. One of the unidentified law enforcement officers smashed his knee into Ms.
Nicolai’s back, neck, and face as she laid on the ground similar to the nature of the arrest in the
murder of George Floyd.

38. Shortly thereafter, Ms. Nicolai’s wrists were bound together with zip-ties for
several hours resulting in lacerations and bruising.

39, Ms. Nicolai was ordered to sit on a curb nearby for several hours in zip ties without
a coat or blanket in 51°F degree weather as she pleaded for medical attention.

40, Several hours later, the zip ties were removed when she was loaded into the paddy
wagon,

Al. The handcuffs were locked in a position that was too tight and caused pain to her
wrists and hands.

42, Ms. Nicolai was detained in the paddy wagon for several additional hours with
other detainees who pleaded with law enforcement officers to render medical attention to Ms.
Nicolai.

43. Ms. Nicolai was eventually booked into the Polk County Jail at approximately

8:00am, over five hours after her arrest.

44, Although Ms. Nicolai was promised a sling for her arm by jail staff, it was never
provided,
4, Upon information and belief, Ms. Nicolai was assaulted and arrested in retaliation

for her association with the protests.
AG, The force used to detain Ms. Nicolai was excessive and in violation of Des Moines
Police Department policy and Iowa law.

47. Upon information and belief, an Arrest Incident Report was not completed detailing

 
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 8 of 24

E-FILED 20271 JAN 04 1:17 PM POLK - CLERK OF DISTRICT COURT

the police department’s use of force or arrest, which is a violation of Des Moines Police

Department policy.
48, The officers committed the crime of assault against Ms, Nicolat,
49, The officers have not been criminally charged for their assault of Ms. Nicolai.
50. Upon information and belief, several other police witnessed the use of excessive

force against Ms. Nicolai.
Sl. Upon information and belief, none of the police who witnessed the assault of Ms.

Nicolai reported the incident to the Police Department Office of Professional Standards for

discipline.
52. Ms. Nicolai’s face, hair, and arms were soaked with pepper spray.
53. Ms. Nicolai’s eyes burned severely from the repeated pepper-spraying.
54, Ms. Nicolai cried and begged to have her eyes rinsed out. The officers did not rinse

her eyes out.

55. Ms. Nicolai suffered severe shoulder pain, hip pain, bruising, and burning as a result
of being pepper-sprayed, slammed to the ground, beaten, and zip-tied by the officers.

56, Ms. Nicolai was initially booked on Felony 2nd Degree Criminal Mischief and
three other misdemeanor charges.

57, Upon information and belief, law enforcement was overheard questioning the
decision of felony charges as being unfounded, but agreed they were necessary to “keep them in
jail so they couldn’t keep protesting.”

58. Ms. Nicolai spent two days in the Polk County Jail.

59, For reasons unknown to Ms. Nicolai, the State did not pursue the Felony charge but

did initiate prosecution against her for Participating in a Riot, Unlawful Assembly, and Failure to
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 9 of 24

E-FILED 2021 JAN 04 1:77 PM POLK - CLERK OF DISTRICT COURT

Disperse.
60. The undersigned entered an appearance on behalf of Ms. Nicolai and immediately
requested all discovery relevant to the arrest',
6L. The request for discovery was approved by the judge presiding over the case.
62. The State refused to provide discovery to the undersigned, despite being ordered to
do so.
63. All three charges were ultimately dismissed by the State for the following reason:
The Polk County Attorney, after examining the records, talking to the
witnesses, and taking all other factors into consideration, declines to
prosecute this case in the interest of justice. This is a riot related crime
wherein group conduct created mass confusion. Police quelled the unrest
with arrests, but chaos prevented timely documentation of individual acts
prompting arrests. Police are reviewing footage from body cameras, in-car
cameras, and security cameras, to create that documentation, but given the
nuinber of arrests, they have been unable to sufficiently document this
defendant's actions for charges to go forward at this tine,
64. Although the charges were dismissed, the undersigned requested that the State
release the discovery materials. The prosecutor declined to do so stating “there is no need,”
65. The undersigned has filed a Motion to Compel the production of the discovery
which has not been ruled on as of the date of this filing.
66, There was no probable cause to charge Ms. Nicolai with 2nd Degree Criminal
Mischief, Participating in a Riot, Unlawful Assembly, and Failure to Disperse.
67, Because of Defendants’ actions, Ms. Nicolai was aftaid to attend protests.
68. Des Moines Police officers have a pattern of using excessive force against

individuals they believe are affiliated with protests and charging those individuals without probable

cause,

 

' body camera footage, dash cam footage, security footage, booking photos, witness statements, ete.

 

 

 
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 10 of 24

E-FILED 2021 JAN G4 4:17 PM POLK - CLERK OF DISTRICT COURT

69. Specifically, Des Moines Police officers pepper-sprayed, assaulted, and criminally
charged many other people the evening of May 30, 2020 and in the early morning hours of May
31, 2020 who were not violating any laws or acting in a violent or threatening manner.

70. Des Moines Police officers pepper-sprayed a young woman, Essence Welch, the
evening of May 30, 2020. Ms. Welch was not violating any laws or acting ina violent or threatening
manner, Ms, Welch was recording law enforcement’s activities at a protest.

71, Des Moines Police officers pepper-sprayed and tackled a young man, Trent Schwab,
in the early morning hours of May 31, 2020. Mr, Schwab likewise was not violating any laws or
acting in a violent or threatening manner, Des Moines Police officers charged Mr. Schwab with
several crimes for which there was no probable cause.

2, Several of the people who were pepper-sprayed by Des Moines Police officers in
the early morning hours of May 31, 2020 were cowering from law enforcement at the time they
were assaulted. The officers who sprayed those individuals did not attempt to arrest them.

B. A Des Moines Police officer kicked a man who was not violating any laws or acting
in a violent or threatening manner. The man was cowering on the ground at the time the officer
kicked him. A second Defendant Police officer struck that same man with a baton. The officers
were not using force for any legitimate purpose; they did not even attempt to arrest the man.

7A. A Des Moines Police officer pepper-sprayed a man who was not violating any laws
or acting in a violent or threatening manner, causing the man to fall face-down into the street in
pain. The officer was not using force for any legitimate purpose; he did not even attempt to arrest
the man, At least eleven other officers observed the officer unnecessarily pepper-spray the man
and did nothing to help the man as he laid in the street.

7. Des Moines Police illegally arrested over forty other individuals in the early
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 11 of 24

E-FILED 2021 JAN 04 1:17 PM POLK - CLERK OF DISTRICT COURT

morning hours of May 31, 2020 and falsely charged them with protest-related crimes.

7. Des Moines Police forced members of the media to leave the downtown area so they
could not observe and report the misdeeds of law enforcement.

7h. Des Moines Police officers pepper-sprayed, tackled, and falsely charged a
photographer on June 2, 2020, Mark Nieters, who clearly identified himself as media and was not
violating any laws or acting in a violent or threatening manner.

78. Des Moines Police have intentionally and indiscriminately attacked neutral
members of the press and legal observers on several occasions, This conduct has intimidated
journalists and neutrals and reduced the number of media and observers willing to attend protests
and to stay to document and observe the protests.

2. Des Moines Police officers pepper-sprayed and arrested a Des Moines Register
reporter, Andrea Sahouri, who was covering the protests near Merle Hay Mall! on May 31, 2020.
Ms. Sahouri advised the officers that she was working as a reporter. The officers arrested her,
regardless.

80, Approximately twelve Des Moines Police officers arrested three individuals at
gunpoint outside the Blazing Saddle on June 2, 2020 who were not violating any laws or acting in
a violent or threatening manner. Those officers then proceeded to raid the Blazing Saddle.

81, Des Moines Police officers pepper-sprayed a Des Moines Register reporter, Katie
Akin, who was complying with commands to disperse on June 1, 2020. Ms. Akin was not in the
group with the protesters but was observing the protests from yards away. Ms, Akin was holding
up her press badge and shouting that she was with the press at the time she was pepper-sprayed,

82. It is clearly established that it is unconstitutional for law enforcement to use

chemical spray when an individual has broken no law and is not threatening anyone. See Davis v.

 

 

 

 
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 12 of 24

E-FILED 2027 JAN 04 1:17 PM POLK - GLERK OF DISTRICT COURT

City of Albia, 434 F, Supp. 2d 692, 707 (S.D, lowa 2006),

83. It is clearly established that it is unconstitutional for law enforcement to use more
than de minimis force against individuals who are not actively resisting arrest or posing a threat to
officer safety. See Small v. MeCrystal, 708 F.3d 997, 1005-1006 (2013), Scrapes, cuts, abrasions,
bruising, and soft tissue injuries are excessive and more than de minimis force. See id. Ms. Nicolai
sustained severe and permanent injuries which are more than de minimis and outlined previously
in this Petition

84, It is clearly established that it is unconstitutional to arrest and charge an individual
without probable cause. Baribeau v. City of Minneapolis, 596 F.3d 465, 478 (8th Cir. 2010),

85. It is clearly established that it is unconstitutional for law enforcement to retaliate
against a citizen for that citizen’s exercise of her First Amendment rights. Osborne v. Grussing,
477 F.3d 1002, 1005 (8th Cir, 2007)

86. It is clearly established that an officer is not excused for violating someone’s
constitutional rights simply because the officer is following orders, JH. v, O'Hara, 878 F.2d
240, 245 n.4 (8th Cir, 1989).

CAUSES OF ACTION
COUNT I

ILLEGAL SEIZURE
CIVIL RIGHTS VIOLATION UNDER 42 U.S.C § 1983

VIOLATION OF 4) AMENDMENT TO THE UNITED STATES CONSTITUTION
(Against Luke Hastie and Chad Nicolino and other unidentified officers)

87. Plaintiff incorporates the preceding paragraphs by reference as if each paragraph
was set forth here.
88. Defendants violated Plaintiff's clearly established federal constitutional rights by

seizing Plaintiff without reasonable suspicion or probable cause to do so and by charging Plaintiff
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 13 of 24

E-FILED 2021 JAN 04 71:17 PM POLK - CLERK OF DISTRICT COURT

with crimes without probable cause.

89, Defendants demonstrated a deliberate indifference to and reckless disregard of
Plaintiff's civil and constitutional rights.

0, Defendants’ actions were willful, wanton, unlawful, and in gross disregard of Ms.
Nicolai’s civil rights, justifying an award of punitive damages,

91. As aresult of Defendants’ acts and omissions, Ms, Nicolat has in the past and will

in the future suffer injuries and damages.

COUNT 2
ILLEGAL SEIZURE
CIVIL RIGHTS VIOLATION OF ARTICLE I, § 8 OF THE IOWA CONSTITUTION
(Against Luke Hastie and Chad Nicolino and other unidentified officers)

92. Plaintiff incorporates the preceding paragraphs by reference as if each paragraph
was set forth here,

93. Defendants violated Plaintiff's clearly established constitutional rights by seizing
Plaintiff without reasonable suspicion or probable cause to do so and by charging Plaintiff with
crimes without probable cause.

o4, Defendants demonstrated a deliberate indifference to and reckless disregard of
Plaintiff's civil and constitutional rights.

95. Defendants’ actions were willful, wanton, unlawful, and in gross disregard of
Plaintiff's civil rights, justifying an award of punitive damages.

%6, Plaintiff hereby requests reasonable attorney fees and costs associated with
prosecuting this action as Defendants’ violation of her constitutional rights was oppressive,
conniving, harsh, cruel, and/or tyrannical,

7, As a result of Defendants’ acts and omissions, Ms. Nicolai has in the past and will

in the future suffer injuries and damages.
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 14 of 24

E-FILED 2021 JAN 04 1:17 PM POLK - CLERK OF DISTRICT COURT

COUNT 3
EXCESSIVE FORCE
CIVIL RIGHTS VIOLATION UNDER 42 U.S.C § 1983

VIOLATION OF 4 AMENDMENT TO THE UNITED STATES CONSTITUTION
(Against Luke Hastie and Chad Nicelino and other unidentified officers)

98, Plaintiff incorporates the preceding paragraphs by reference as if each paragraph
was set forth here.

99, The force used by Defendants was excessive and applied maliciously, tyrannically,
and sadistically for the purpose of causing harm and not in a good faith effort to achieve a
legitimate purpose.

100, The misconduct described in this Count was undertaken with malice, willfulness,
and reckless indifference to the rights of others.

10i. Defendants demonstrated a deliberate indifference to and reckless disregard of
Plaintiffs civil and constitutional rights.

12. Defendants’ actions were willful, wanton, unlawful, and in gross disregard of Ms.
Nicolai’s civil rights, justifying an award of punitive damages.

103. Asaresult of Defendants’ acts and omissions, Ms. Nicolai has in the past and will
in the future suffer injuries and damages.

COUNT 4
EXCESSIVE FORCE
CIVIL RIGHTS VIOLATION OF ARTICLE I, § 8 OF THE IOWA CONSTITUTION
(Against Luke Hastie and Chad Nicolino and other unidentified officers)

1044. —‘ Plaintiff incorporates the preceding paragraphs by reference as if each paragraph
was set forth here.

105, The force used by Defendants was excessive and applied maliciously, tyrannically,

and sadistically for the purpose of causing harm and not in a good faith effort to achieve a

legitimate purpose.
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 15 of 24

E-FILED 2027 JAN 04 1:17 PM POLK - CLERK OF DISTRICT COURT

106. Defendants demonstrated a deliberate indifference to and reckless disregard of
Plaintiff’s civil and constitutional rights.

107. Defendants’ actions were willful, wanton, unlawful, and in gross disregard of
Plaintiff's civil rights, justifying an award of punitive damages.

108. Plaintiff hereby requests reasonable attorney fees and costs associated with
prosecuting this action as Defendants’ violation of her constitutional rights was oppressive,
conniving, harsh, cruel, and/or tyrannical.

10.  Asaresult of Defendants’ acts and omissions, Ms. Nicolai has in the past and will
in the future suffer injuries and damages.

COUNT 5

RETALIATION
CIVIL RIGHTS VIOLATION UNDER 42 U.S.C § 1983

VIOLATION OF 18§ AMENDMENT TO THE UNITED STATES CONSTITUTION
(Against Luke Hastie and Chad Nicolino and other unidentified officers)

110, —- Plaintiff incorporates the preceding paragraphs by reference as if each paragraph
was set forth here,

IU. Ms. Nicolai was exercising her First Amendment rights.

12. Defendants violated Ms, Nicolai’s clearly established federal constitutional rights
by pepper-spraying her, slamming her to the ground, beating her, arresting her, and charging her
with crimes in retaliation for her exercise of her First Amendment rights.

113, Retaliation was a substantial or motivating factor for Defendants’ decision to
pepper-spray, assault, arrest, and criminally charge Ms. Nicolai.

14, Defendants would not have pepper-sprayed, assaulted, arrested, and criminally
charged Ms. Nicolai but for their retaliatory motive.

115. Similarly situated individuals who were not engaged in the same sort of protected

 

 

 
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 16 of 24

E-FILED 2021 JAN 04 1:17 PM POLK - CLERK OF DISTRICT COURT

activity as Ms. Nicolai were not pepper-sprayed, assaulted, arrested, and criminally charged.

116. Defendants demonstrated a deliberate indifference to and reckless disregard of Ms.
Nicolai’s civil and constitutional rights.

117, Defendants’ actions were willful, wanton, unlawful, and in gross disregard of Ms.
Nicolai’s civil rights, justifying an award of punitive damages.

118  Asaresult of Defendants’ acts and omissions, Ms. Nicolai has in the past and will
in the future suffer injuries and damages.

COUNT 6
RETALIATION
CIVIL RIGHTS VIOLATION OF ARTICLE L § 7 OF THE IOWA CONSTITUTION
(Against Luke Hastie and Chad Nicolino and other unidentified officers)

119. Plaintiff incorporates the preceding paragraphs by reference as if each paragraph
was set forth here.

120. Ms. Nicolai was exercising her article I, § 7 rights by assembling with her fellow
citizens and engaging in political speech.

121, Defendants violated Ms. Nicolai’s clearly established state constitutional rights by
pepper-spraying her, slamming her to the ground, beating her, arresting her, and charging her with
crimes in retaliation for her exercise of her article I, § 7 rights.

122. Retaliation was a substantial or motivating factor for Defendants’ decision to
pepper-spray, assault, arrest, and criminally charge Ms, Nicolai.

123. Defendants would not have pepper-sprayed, assaulted, arrested, and criminally
charged Ms. Nicolai with pepper spray but for their retaliatory motive.

124. Similarly situated individuals who were not engaged in the same sort of protected
activity as Ms. Nicolai were not pepper-sprayed, assaulted, arrested, and criminally charged.

125, Defendants demonstrated a deliberate indifference to and reckless disregard of Ms.

 
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 17 of 24

E-FILED 2021 JAN 04 1:17 PM POLK - CLERK OF DISTRICT COURT

Nicolai’s civil and constitutional rights,

126. Defendants’ actions were willful, wanton, unlawful, and in gross disregard of Ms.
Nicolai’s civil rights, justifying an award of punitive damages.

127. Ms. Nicolai hereby requests reasonable attorney fees and costs associated with
prosecuting this action as Defendants’ violation of her constitutional rights was oppressive,
conniving, harsh, cruel, and/or tyrannical.

8. Asa result of Defendants’ acts and omissions, Ms. Nicolai has in the past and will
in the future suffer injuries and damages.

COUNT 7
DELIBERATELY INDIFFERENT POLICIES, PRACTICES, CUSTOMS, TRAINING

AND SUPERVISION
CIVIL RIGHTS VIOLATION PURSUANT TO 42 U.S.C § 1983

VIOLATION OF 15¢, 4th, 5 & 14th AMENDMENTS TO
THE UNITED STATES CONSTITUTION
(Against Dana Wingert and City of Des Moines, Iowa)

129, Plaintiff incorporates the preceding paragraphs by reference as if each paragraph
was set forth here.

130. Defendants Wingert and City of Des Moines, Iowa are persons for the purposes of
a Section 1983 action for damages.

131. Defendants Wingert and City of Des Moines, Iowa are responsible for establishing,
maintaining, and enforcing the official policies, procedures, patterns, practices, and/or customs of
the Des Moines Police Department for use of pepper spray and use of force, generally.

132. Defendant City of Des Moines, lowa is charged with the duty to ensure that its law
enforcement officers are properly trained and supervised.

133. As Chiefof Police, Defendant Wingert is ultimately responsible for the training and

supervision of his officers.

 

 
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 18 of 24

134,

h

135.

E-FILED 2024 JAN 04 1:17 PM POLK - CLERK OF DISTRICT COURT

Defendants violated Plaintiff's federal constitutional rights by:

permitting City of Des Mcines police officers to violate the constitutional rights of
citizens;

ratifying and approving the unlawful use of force against citizens;

failing to enforce and implement policies preventing the unlawful use of force
against citizens;

tolerating, encouraging, and permitting collusive statements by involved officers in
such situations;

failing to adopt and enforce policies to document citizen interactions that do not
result in arrest or citation;

failing to adopt a system to identify, track, and monitor problematic police behavior
and patterns of unconstitutional conduct;

failing to take adequate disciplinary measures against City of Des Moines police
officers who violate the civil rights of citizens;

failing to train and/or supervise properly officers in the constitutional requirements
for use of force and the necessity of probable cause for arrest;

failing to implement adequate maintenance training and properly focused
maintenance training.

Defendants’ policies, procedures, customs, and/or practices caused the violations

of Plaintiff's constitutional and federal rights as set forth herein and in the other claims and resulted

from a conscious or deliberate choice to follow a course of action from among various available

alternatives.

136,

The need for the aforementioned training and supervision was obvious and it was

foreseeable that the inadequacy of Defendants’ training and supervision was likely to result in the
quacy g ip y

violation of constitutional rights.

137.

Defendants demonstrated a deliberate indifference to and/or reckless disregard of

Plaintiff's constitutional rights and those similarly situated to them.
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 19 of 24

E-FILED 2021 JAN 04 1:17 PM POLK - CLERK OF DISTRICT COURT

138. Defendants’ failure to train and supervise Defendants caused the violations of
Plaintiffs’ constitutional and federal rights as set forth herein and in the other claims and resulted
from a conscious or deliberate choice to follow a course of action from among various available
alternatives

139.  Asaresult of Defendants’ acts and omissions, Ms. Nicolai has in the past and will
in the future suffer injuries and damages.

COUNT 8
DELIBERATELY INDIFFERENT POLICIES, PRACTICES, CUSTOMS, TRAINING
AND SUPERVISION
CIVIL RIGHTS VIOLATION PURSUANT TO ARTICLE I, §§ 6,7 & 8
OF THE IOWA CONSTITUTION
(Against Dana Wingert and City of Des Moines, Iowa)

140, — Plaintiff incorporates the preceding paragraphs by reference as if each paragraph
was set forth here.

14]. Defendants Wingert and City of Des Moines, lowa are responsible for establishing,
maintaining, and enforcing the official policies, procedures, patterns, practices, and/or customs of
the Des Moines Police Department for use of pepper spray and use of force, generally.

142. Defendant City of Des Moines, lowa is charged with the duty to ensurethat its law
enforcement officers are properly trained and supervised.

143. As Chief of Police, Defendant Wingert is ultimately responsible for the training and
supervision of his officers.

144. Defendants violated Plaintiff's state constitutional rights by:

a permitting City of Des Moines police officers to violate the constitutional rights of
citizens;

b ratifying and approving the unlawful use of force against citizens;

c failing to enforce and implement policies preventing the unlawful use of force
against citizens;
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 20 of 24

E-FILED 2021 JAN 04 1:17 PM POLK - CLERK OF DISTRICT COURT

d_ tolerating, encouraging, and permitting collusive statements by involved officers in
such situations:

e failing to adopt and enforce policies to document citizen interactions that do not
result in arrest or citation;

f failing to adopt a system to identify, track, and monitor problematic police behavior
and patterns of unconstitutional conduct;

g failing to take adequate disciplinary measures against City of Des Moines police
officers who violate the civil rights of citizens;

h failing to train and/or supervise properly officers in the constitutional requirements
for use of force and the necessity of probable cause for arrest;

i failing fo implement adequate maintenance training and properly focused
maintenance training,

145. Defendants’ policies, procedures, customs, and/or practices caused the violations
of Plaintiffs constitutional rights as set forth herein and in the other claims and resulted from a
conscious or deliberate choice to follow a course of action from among various available
alternatives.

146. The need for the aforementioned training and supervision was obvious and it was
foreseeable that the inadequacy of Defendants’ training and supervision was likely to result in the
violation of constitutional rights,

147, Defendants demonstrated a deliberate indifference to and/or reckless disregard of
Plaintiffs constitutional rights and those similarly situated to them.

148. Defendants’ failure to train and supervise Defendants caused the violations of
Plaintiff's constitutional rights as set forth herein and in the other claims and resulted from a
conscious ot deliberate choice to follow a course of action from among various available
alternatives,

149, —- Plaintiff hereby requests reasonable attorney fees and costs associated with
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 21 of 24

E-FILED 2024 JAN 04 1:17 PM POLK - CLERK OF DISTRICT COURT

prosecuting this action as Defendants’ violation of their constitutional rights was oppressive,
conniving, harsh, cruel, and/or tyrannical.

150. Asa result of Defendants’ acts and omissions, Ms. Nicoiai has in the past and will
in the future suffer injuries and damages.

COUNT 9
INTENTIONAL INEFLICTION OF EMOTIONAL DISTRESS
(Against Luke Hastie and Chad Nicolino and other unidentified officers)

I51. Plaintiff incorporates the preceding paragraphs by reference as if each paragraph
was set forth here,

182. Defendants repeatedly pepper-sprayed, slammed her to the ground, and caused
injuries to Plaintiff.

153. There was no legitimate justification for Defendants’ use of force against Plaintiff.

184. The conduct of Defendants was outrageous.

155. Defendants intentionally caused or recklessly disregarded the probability of
causing emotional distress to Ms. Nicolai.

186. Ms. Nicolai suffered severe or extreme emotional distress because of Defendants’
actions.

157. Asa result of Defendants’ acts and omissions, Ms. Nicolai has in the past and will
in the future suffer inpuries and damages.

COUNT 10
MALICIOUS PROSECUTION
(Against Luke Hastie and Chad Nicclino and other unidentified officers)

158. Plaintiff incorporates the preceding paragraphs by reference as if each paragraph

was set forth here,

159, Defendants instigated a criminal prosecution against Plaintiff.
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 22 of 24

E-FILED 20241 JAN 04 1:17 PM POLK - CLERK OF DISTRICT COURT

160. The criminal prosecution against Plaintiff was dismissed.
161. There was no probable cause for the charge against Plaintiff.
162. Defendants acted with malice in initiating the prosecution against Plaintiff.
163. Upon information and belief, Defendants were overheard questioning the charging
decisions as being unfounded.
164. Asa result of Defendants’ acts and omissions, Ms. Nicolai has in the past and will
in the future suffer injuries and damages.
COUNT 11
FALSE ARREST / IMPRISONMENT
(Against Luke Hastie and Chad Nicolino and other unidentified officers)
165. Plaintiff incorporates the preceding paragraphs by reference as if each paragraph
was set forth here.
166, Defendants detained Plaintiff against her will.
167, ‘The detention of Plaintiff was unlawful.

168. As a result of Defendants’ acts and omissions, Ms. Nicolai has in the past and

will in the future suffer injuries and damages.

COUNT 12
LIBEL
(Against Luke Hastie and Chad Nicolino and other unidentified officer's)
169. Plaintiff incorporates the preceding paragraphs by reference as if each paragraph
was set forth here.
170. Defendants published a statement falsely stating that Ms. Nicolai committed
crimes.

171. Ms. Nicolai committed no crime and there was no probable cause for the charges

against Ms, Nicolai.

 

 
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 23 of 24

E-FILED 2021 JAN 04 1:17 PM POLK - CLERK OF DISTRICT COURT |

I, Defendants’ statements were libelous per se.
173. Defendants’ false statements injured Ms, Nicolai.
74. Asa result of Defendants’ acts and omissions, Ms. Nicolai has in the past and will
in the future suffer injuries and damages.
COUNT 13

ASSAULT AND BATTERY
(Against Luke Hastie and Chad Nicolino and other unidentified officers)

 

175. Plaintiff incorporates the preceding paragraphs by reference as if each paragraph
was set forth here.

17%. Defendants subjected Ms. Nicolai to contact of an insulting and provoking nature.

177, The actions of Defendants were undertaken without the consent of Ms.
Nicolai,

178. The intentional acts of Defendants resulted in bodily contact with Ms. Nicolai that
a reasonable person would deem insulting or offensive,

17%. ~~ Asa result of Defendants’ acts and omissions, Ms. Nicolai has in the past

and will in the future suffer injuries and damages.

PRAYER FOR RELIEF
Plaintiff prays for Judgment against the aforementioned Defendants as follows:

a Actual, Compensatory, Consequential, and ail other allowable damages against
Defendant in an amount yet to be determined;

b, Compensation for violation of her constitutional rights, mental anguish, and
humiliation;

c Plaintiffs cost in this action, including reasonable attorney’s fees and costs
pursuant to 42 ULS.C, § 1988;

d. Declaratory relief;

e Injunctive relief:

 
Case 4:21-cv-00038-JAJ-CFB Document 1-1 Filed 02/09/21 Page 24 of 24

E-FILED 2021 JAN 04 1:77 PM POLK - CLERK OF DISTRICT COURT

f£ An award of pre-judgment interest;
g Punitive damages; and
bh. Any other relief the Court deems just and equitable.
JURY DEMAND
Plaintiff hereby demands a irial by jury in this matter on all counts to which Plaintiff is
entitled to a fury.

Respectfully submitted,

Benjamin K. Lynch, AT0013089

The Law Offices of Benjamin K. Lynch, PLC
8550 Hickman Road

Clive, lowa 50325

Telephone: (515) 276-3921

Email: ben@benlynchlaw.com

Website: www.benlynchlaw.com
Original filed via EDMS. ATTORNEY FOR PLAINTIFF

 
